Citation Nr: 1112140	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1966 to March 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 Order of the United States Court of Appeals for Veterans Claims (the CAVC).  The appeal originated from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

On his substantive appeal, February 2006, the appellant requested a hearing before a member of the Board.  This request was subsequently withdrawn in November 2007.

This matter was previously before the Board, and adjudicated in a decision dated in December 2009.  In that decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and depression, and also denied service connection for tinnitus.  The Veteran appealed that decision to the CAVC.  In the September 2010 Order, the CAVC approved a Joint Motion to partially vacate the December 2009 decision and remand the claim seeking service connection for PTSD to the Board for development as specified in the Joint Motion.  In the Joint Motion, the appellant abandoned his appeal regarding service connection for tinnitus, and that issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties stipulated that the Board failed to provide an adequate statement of reasons or bases for its determination that VA satisfied its duty to assist under 38 U.S.C. § 5013A.  Specifically, the parties noted that the appellant alleged multiple stressors, including exposure to mortar attack at his base camp during the Tet Offensive.  In denying the claim, the Board explained that, because the appellant was not a combat veteran, corroborating evidence of his alleged in-service stressor was required, and concluded that his stressors were not capable of verification.  Specifically, regarding his alleged exposure to mortar attack during the Tet Offensive, the Board stated that the appellant had not provided approximate dates of the event in question.  

The parties to the Joint Motion stipulated that "the Tet Offensive was a series of offensives by the Viet Cong against most cities in South Vietnam beginning January 30, 1968, and the Tet Counteroffensive lasted from January 30, 1968, to March 1968."  Accordingly, it appears that the time period for the appellant's allegation of exposure to mortar attacks during the Tet Offensive was limited to a maximum range of 60 days.  In making its determination that Appellant had not provided a sufficiently narrow range of dates for his alleged mortar exposure to be attempted to be verified, the Board did not discuss the starting and ending dates of the various phases of the Tet Offensive and did not consider whether, given that he was only in the Republic of Vietnam until April 1968, his allegation of exposure to mortar attacks during the Tet Offensive was narrow enough in scope to at least attempt verification.  

Based on the stipulation of the parties regarding the specific dates involved, the Board finds that an additional attempt should be made at verification.  

Moreover, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  As the Board's December 2009 decision regarding this claim has been vacated by the CAVC, it would appear that the amendment is applicable in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Here, service personnel records show that the appellant served in the Republic of Vietnam from April 1967 to April 1968 as a field radio repairman.  Form DD 214 indicates that he served in Vietnam for almost a full year, and that he was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and the National Defense Service Medal (NDSM), among other decorations, for his service in Vietnam.  In November 2003, the appellant reported that he served as a radioman in Vietnam at numerous posts and had been through numerous combat incidents and had lost many friends; he reported the time period of these events as 1967 to 1968.  In August 2004, the appellant reported various stressor incidents during VA PTSD clinical intake.  These were reported as:  Exposure to mortar attack at base camp (4th Corps in the Mekong Delta, Dongtan) during the Tet Offensive; exposure to dead and wounded, including having one comrade die "in my arms" while flown up to I-Corps to support the 3rd Marines in Hue; helping medevac casualties, including dead solders; travelling on a helicopter that was shot at causing smoke and fire; and witnessing mistreatment of civilians.  

While the evidence does not clearly establish that the Veteran engaged in combat with the enemy, his claimed stressors are related to his fear of hostile military or terrorist activity.  In addition, a letter dated October 2005 from P.R., a counseling therapist at the Vet. Center, reflects that the Veteran has PTSD from "the horrors he witnessed during his tour of duty" in Vietnam.  

The Veterans Claims Assistance Act of 2000 (VCAA) does not require that a VA examination be conducted for the purpose of substantiating a claimed stressor under the revised 38 C.F.R. § 3.304(f).  However, the VCAA does generally provide that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4) (2010).  

In some respects, the current situation is analogous to that described in the VCAA, and by the CAVC in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record contains evidence nominally supportive of two of the three elements required for service connection.  The record contains a diagnosis of PTSD based on in-service events, which, assuming that the VA examiner followed the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), implies that the VA examiner found that a specific traumatic event or events was or were adequate to support a diagnosis of PTSD, and that the Veteran demonstrated symptoms related to such traumatic event or events.  The record also contains competent evidence in the form of the Veteran's testimony, that a stressor related to the Veteran's fear of hostile military activity occurred.  The sole remaining element, identification of a specific stressor that supports the diagnosis, can now, under the revised regulations, be established by medical opinion evidence by an appropriate VA or contract medical provider.  As such, this would appear to fit the situation where such an opinion is necessary to make a decision on the claim. 

The Board otherwise observes that if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Attempt verification through appropriate channels regarding the Veteran's assertion that he was exposure to a mortar attack at base camp (4th Corps in the Mekong Delta, Dongtan) during the Tet Offensive.  Regarding the date of this stressor, note that the Tet Offensive was a series of offensives by the Viet Cong against most cities in South Vietnam beginning January 30, 1968, and the Tet Counteroffensive lasted from January 30, 1968, to March 1968.

2.  Afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnosis or diagnoses.  

If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service.  

The supporting rationale for all opinions expressed must also be provided.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


